Exhibit 10.2

 

NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment") is made
and entered into this 4th day of May, 2020, by and among MARQUIS AFFILIATED
HOLDINGS LLC, a Delaware limited liability company ("Holdings"), MARQUIS
INDUSTRIES, INC., a Georgia corporation, and successor by merger with A-O
Industries, LLC, a Georgia limited liability company, Astro Carpet Mills, LLC, a
Georgia limited liability company, Constellation Industries, LLC, a Georgia
limited liability company, S F Commercial Properties, LLC, a Georgia limited
liability company, and Lonesome Oak Trading Co., Inc., a Georgia corporation
("Marquis”, together with Holdings, collectively, the "Borrowers" and each,
individually, a "Borrower") and BANK OF AMERICA, N.A., a national banking
association (together with its successors and assigns, "Lender").

Recitals:

Lender and Borrowers are parties to a certain Loan and Security Agreement dated
as of July 6, 2015 (as at any time amended, restated, supplemented or otherwise
modified, the "Loan Agreement") pursuant to which Lender has made loans and
other financial accommodations to Borrowers.

The parties desire to amend the Loan Agreement as hereinafter set forth.

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1.Definitions.  Capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Loan
Agreement.

2.Amendments to Loan Agreement.  The Loan Agreement is hereby amended as
follows:

(a)By adding the following new definitions to Section 1.1 of the Loan Agreement
in alphabetical sequence:

CARES Act: Coronavirus Aid, Relief, and Economic Security Act signed into law on
March 27, 2020, as in effect on the date hereof.

 

PPP Funds: any funds obtained by any Borrower as loans or grants under the US
Small Business Administration’s Paycheck Protection Program (enacted as a part
of the CARES Act).

 

PPP Permitted Expenses: payroll costs and other expenses for which PPP Funds are
permitted to be used pursuant to the CARES Act.

 

(b)By (i) deleting the “and” at the end of clause (l) of Section 10.2.1 of the
Loan Agreement, (ii) deleting the “.” at the end of clause (m) of Section 10.2.1
of the Loan Agreement, (iii) adding “; and” to the end of clause (m) of Section
10.2.1 of the Loan Agreement, and (iv) adding the following new clause (n) to
Section 10.2.1 of the Loan Agreement immediately after clause (m):

1

--------------------------------------------------------------------------------

(n)Debt that constitutes PPP Funds that is not secured and does not exceed
$5,000,000 in the aggregate at any time; provided, that Borrowers shall use
commercially reasonable efforts to comply with all requirements to ensure any
such Debt is forgiven in accordance with the applicable program under the CARES
Act.

(c)For the avoidance of doubt, the indemnity set forth in Section 12.2 of the
Loan Agreement shall be deemed to indemnify and hold harmless Lender and any
other Indemnitee for any Claim that may be incurred by or asserted against
Lender or such other Indemnitee due to its reliance on any Communication
executed using an Electronic Signature, or in the form of an Electronic Record,
that Lender or such other Indemnitee reasonably believes is made by any Senior
Officer.  

(d)By deleting Section 12.8 of the Loan Agreement in its entirety and by
substituting in lieu thereof the following:

12.8Counterparts; Execution.  This Agreement and any document, amendment,
approval, consent, information, notice, certificate, request, statement,
disclosure or authorization related to this Agreement, including any other Loan
Document (each a “Communication”), including Communications required to be in
writing, may be in the form of an Electronic Record and may be executed using
Electronic Signatures (including facsimile and .pdf) and shall be considered an
original, and shall have the same legal effect, validity and enforceability as a
paper record.  This Agreement and the other Loan Documents may be executed in as
many counterparts as necessary or convenient, including both paper and
electronic counterparts, but all such counterparts are one and the same
agreement.  For the avoidance of doubt, the authorization under this paragraph
may include use or acceptance by Lender of a manually signed paper Communication
which has been converted into electronic form (such as scanned into PDF format),
or an electronically signed Communication converted into another format, for
transmission, delivery and/or retention.  For purposes hereof, “Electronic
Record” and “Electronic Signature” shall have the meanings assigned to them,
respectively, by 15 USC §7006, as it may be amended from time to time.

3.Ratification and Reaffirmation.  Borrowers hereby ratify and reaffirm the
Obligations, each of the Loan Documents, and all of Borrowers' covenants,
duties, indebtedness and liabilities under the Loan Documents.

4.Post-Closing Covenant.  On or before the thirtieth (30th) day after the date
hereof (or such later date as Lender may agree to in writing (which, for this
purpose only, may take the form of an email from Lender to Borrower) in its
discretion), Borrowers shall deliver (or cause to be delivered) to Lender an
original counterpart of this Amendment duly executed by Borrowers and an
original Secretary's Certificate of Board of Directors Resolutions for
Borrowers.

5.Acknowledgments and Stipulations.  Each Borrower acknowledges and stipulates
that each of the Loan Documents executed by such Borrower creates legal, valid
and binding obligations of such Borrower that are enforceable against such
Borrower in accordance with the terms thereof; all of the Obligations are owing
and payable without defense, offset or counterclaim (and to the extent there
exists any such defense, offset or counterclaim on the date hereof, the same is
hereby knowingly and voluntarily waived by such Borrower); the security
interests and liens granted by such Borrower in favor of Lender are duly
perfected, first priority security interests and liens; and the unpaid principal
amount of the Revolver Loans and outstanding Letters of Credit on and as of May
4, 2020, totaled $5,641,487.94.

2

2

--------------------------------------------------------------------------------

6.Representations and Warranties.  Each Borrower represents and warrants to
Lender, to induce Lender to enter into this Amendment, that no Default or Event
of Default exists on the date hereof; the execution, delivery and performance of
this Amendment have been duly authorized by all requisite company action on the
part of such Borrower and this Amendment has been duly executed and delivered by
such Borrower; and all of the representations and warranties made by such
Borrower in the Loan Agreement are true and correct on and as of the date
hereof.

7.Reference to Loan Agreement.  Upon the effectiveness of this Amendment, each
reference in the Loan Agreement to "this Agreement," "hereunder," or words of
like import shall mean and be a reference to the Loan Agreement, as amended by
this Amendment.

8.Breach of Amendment.  This Amendment shall be part of the Loan Agreement and a
breach of any representation, warranty or covenant herein shall constitute an
Event of Default.

9.Conditions Precedent.  The effectiveness of the amendments contained in
Section 2 hereof are subject to the satisfaction of each of the following
conditions precedent, in form and substance satisfactory to Lender, unless
satisfaction thereof is specifically waived in writing by Lender:

(a)Lender shall have received a counterpart of this Amendment, duly executed by
each Borrower;

(b)Lender shall have received an executed secretary’s certificate for each
Borrower, in substantially the forms attached hereto; and

(c) Lender shall have received such other agreements, instruments and documents
as Lender may reasonably request.

10.Expenses of Lender.  Each Borrower agrees to pay, on demand, all costs and
expenses incurred by Lender in connection with the preparation, negotiation and
execution of this Amendment and any other Loan Documents executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the costs and fees of Lender's legal counsel and
any taxes, filing fees and other expenses associated with or incurred in
connection with the execution, delivery or filing of any instrument or agreement
referred to herein or contemplated hereby.

11.Release of Claims.  To induce Lender to enter into this Amendment, each
Borrower hereby RELEASES, ACQUITS AND FOREVER DISCHARGES Lender, and all
officers, directors, agents, employees, successors and assigns of Lender, from
any and all liabilities, claims, demands, actions or causes of action of any
kind or nature (if there be any), whether absolute or contingent, disputed or
undisputed, at law or in equity, or known or unknown, that such Borrower now has
or ever had against Lender arising under or in connection with any of the Loan
Documents or otherwise. Each Borrower represents and warrants to Lender that
such Borrower has not transferred or assigned to any Person any claim that such
Borrower ever had or claimed to have against Lender.

12.Effectiveness; Governing Law.  This Amendment shall be effective upon
acceptance by Lender in Atlanta, Georgia (notice of which acceptance is hereby
waived), whereupon the same shall be governed by and construed in accordance
with the internal laws of the State of Georgia.

13.No Novation, etc.  Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Loan
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect.  This Amendment is not intended to

3

3

--------------------------------------------------------------------------------

be, nor shall it be construed to create, a novation or accord and satisfaction,
and the Loan Agreement as herein modified shall continue in full force and
effect.

14.Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

15.Further Assurances.  Each Borrower agrees to take such further actions as
Lender shall reasonably request from time to time in connection herewith to
evidence or give effect to the amendments set forth herein or any of the
transactions contemplated hereby.

16.Miscellaneous.  This Amendment expresses the entire understanding of the
parties with respect to the subject matter hereof and may not be amended except
in a writing signed by the parties.

17.Waiver of Jury Trial.  To the fullest extent permitted by Applicable Law,
each party hereby waives the right to trial by jury in any action, suit,
counterclaim or proceeding arising out of or related to this Amendment.

18. Execution.  This Amendment may be in the form of an Electronic Record and
may be executed using electronic signatures (including facsimile and .pdf) and
shall be considered an original, and shall have the same legal effect, validity
and enforceability as a paper record.  This Amendment may be executed in as many
counterparts as necessary or convenient, including both paper and electronic
counterparts, but all such counterparts are one and the same Amendment.   For
the avoidance of doubt, the authorization under this paragraph may include use
or acceptance by Lender of a manually signed paper Communication which has been
converted into electronic form (such as scanned into PDF format), or an
electronically signed Communication converted into another format, for
transmission, delivery and/or retention.

 

4

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.


 

 

ATTEST:

 

 

___/s/ Tony Isaac________________________

Tony Isaac, Secretary

 

[COMPANY SEAL]

 

BORROWERS:

 

MARQUIS AFFILIATED HOLDINGS LLC

 

 

By: ___/s/ Jon Isaac___________________________

       Jon Isaac, President and Chief Executive Officer

 

 

ATTEST:

 

__/s/ Tim Young________________________

Tim Young, Secretary

 

[CORPORATE SEAL]

 

MARQUIS INDUSTRIES, INC.

 

 

By: __/s/ Weston A. Godfrey Jr.__________________

       Weston A. Godfrey, Jr., Chief Executive Officer

 

 

 

[Signatures continued on following page.]

 

 

Ninth Amendment to Loan and Security Agreement (Marquis)

--------------------------------------------------------------------------------

 

LENDER:

BANK OF AMERICA, N.A.

By: _/s/ Michelle Terwilleger ____________________

Name:  Michelle Terwilleger

Title:  Vice President

 